Citation Nr: 1806061	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  14-18 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for post-traumatic stress disorder with major depression (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to PTSD.

3.  Entitlement to a total disability evaluation based on individual employability due to a service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Arnold, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970 and February 1979 to March 1981.  The Veteran served in the Republic of Vietnam.

This matter came before the Board of Veterans Appeals (Board) on appeal from January 2013 and July 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A VA examination was conducted in May 2015 to evaluate the current severity of the Veteran's PTSD.  The Board notes that in the examination report it states that, "to provide an accurate medical opinion, the Veteran's claims folder must be reviewed."  In completing the questions regarding record review, the examiner indicated that he did not review either the Veteran's e-folder or the VA claim (hard copy) file.  The examiner indicated that he reviewed VA treatment records, but aside from a reference to four treatment notes dated May 2015, February 2015, September 2014 and May 2014, the report contains no indication which records were reviewed and the Board therefore cannot be certain that all pertinent evidence was considered.  Moreover, as the examiner did not review the claim file, he also did not have access to several lay statements provided by the Veteran regarding the severity of his symptoms and the amount of assistance he requires to perform tasks such as attending appointments, writing letters, and remembering names and the day of the week.  The Board notes that the Veteran is competent to report his symptoms and such lay statements must be considered in formulating any opinion.  The Board therefore finds that the opinion is inadequate and a new examination must be provided on remand. 

The Veteran has not yet been provided with a VA examination regarding the issue of entitlement to service connection for hypertension.  The Veteran contends that his hypertension is caused by the symptoms of his service-connected PTSD.  As the Veteran's VA medical records document a current diagnosis of hypertension and the Veteran is service connected at 70 percent for PTSD, in order to fulfill the duty to assist an examination is required to determine whether his hypertension is caused or aggravated by his service or his service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

The Board also notes the Federal Register statement of June 28, 2005, 70 F.R. 37040, which notes that presumption of service connection was warranted for hypertensive vascular disease for prisoners of war (POW).  It was reasoned that presumption of service connection was warranted on the basis that several medical studies found veterans with a long-term history of PTSD to have a high risk of developing cardiovascular disease and myocardial infarction, and since POWs have a relatively high rate of PTSD incurrence, they would presumably be at risk of cardiovascular disease to include hypertension.  VA has therefore recognized that medical studies have shown that veterans with PTSD have a high risk of cardiovascular disease including hypertension and that a connection exists between PTSD and hypertension.  This Federal Register statement and its findings regarding the connection between PTSD and hypertension should be considered by the examiner in rendering a nexus opinion.

As the adjudication of the increased rating claim for PTSD and the service connection claim for hypertension could impact the issue of entitlement to TDIU, the issue of entitlement to TDIU must be deferred pending the adjudication of the other two issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when the adjudication of one issue could have "significant impact" on the other issue).


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current level of severity of his PTSD.  The examiner should review the file and provide a complete rationale for all opinions expressed.  In providing the opinion, the examiner should consider and discuss any lay statements of record, to include the Veteran's statements regarding the severity of his symptoms.  

2.  Schedule the Veteran for an appropriate VA examination, to determine the etiology of any current hypertension disability.  The examiner should review the file and provide a complete rationale for all opinions expressed.  

For any current hypertension disability found to be diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disability is caused or aggravated by the Veteran's active service or to the Veteran's service-connected PTSD.  The examiner should consider and discuss any lay statements of record, to include the Veteran's statements regarding the onset and persistence of his symptoms.  The examiner should take into consideration the Federal Register statement of June 28, 2007, 70 F.R. 37040. 

3.  The examination reports must be reviewed to ensure they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.

4.  If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




